Citation Nr: 1750262	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  12-00 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C.Biggins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1990 to January 1999.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO).

A Board videoconference hearing was held before the undersigned Veterans Law Judge in February 2015.  A transcript of this hearing is of record.

This appeal was previously before the Board, most recently in March 2017.  The appeal was remanded for additional development.  As discussed below, the requested development was not substantially complied with and the claim is not ready for appellate review.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board remanded the claim in March 2017 to obtain an addendum opinion which addressed whether his hypertension was etiologically related to his active service. 

In response to the March 2017 Board remand the Veteran was provided with a March 2017 VA examination.  The examiner noted a diagnosis of hypertension, with a "date of diagnosis" as 2003.  The examiner noted the Veteran's hypertension was not related to his heart condition.  The examiner concluded that the Veteran's hypertension was less likely than not etiologically related to his active service.  The examiner noted the April 1996 service treatment record (STR) which indicated high blood pressure but found that this one reading was not sufficient to establish a diagnosis of hypertension.  The examiner noted the Veteran was not diagnosed with hypertension until 2003.

The Board finds the March 2017 VA opinion to be inadequate.  The March 2017 Board remand specifically requested that the examiner address December 1993 and April 1996 STRs noting high blood pressure, however, the examiner only referenced the April 1996 STR and concluded that the Veteran only had a single instance of high blood pressure during his active service.  The examiner also concluded that the Veteran was not diagnosed with hypertension in 2003 which contradicted the June 1999 private treatment record, which the Board remand requested the examiner address, noting the Veteran had been diagnosed with hypertension.  In addition, the March 2017 Board remand requested that the examiner address a December 1993 STR noting the Veteran had a systolic murmur however the examiner did not reference this STR.  The examiner did note in the body of the examination that the Veteran's hypertension was not related to his heart condition, however, this is contradicted by a December 2014 VA treatment record noting the Veteran had hypertension and hypertension heart disease.  As such, an addendum opinion must be obtained on remand which adequately addresses the evidence of record. 

As it appears the Veteran continues to receive treatment at a VA medical center, any outstanding records must be obtained on remand. 

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file any and all outstanding VA treatment records.  

2.  The AOJ must contact the VA examiner who examined the Veteran in March 2017 in connection with his claim for service-connection for hypertension and request an addendum opinion.  The claims file should be made available to and reviewed by the examiner.

Based on the March 2017 examination and review of the record, the examiner should address whether it is at least as likely as not (50 percent or higher degree of probability) that the Veteran's hypertension is etiologically related to his active service?

The examiner should consider, and discuss as necessary, the following:

(i)  The Veteran's lay statements explaining he was told that he had high blood pressure during his active service but did not seek further treatment as he was advised exercise and a healthy diet would remedy the problem;  

(ii)  A December 1993 STR noting the Veteran had a systolic murmur since 1986 and a December 2014 VA treatment record noting the Veteran had hypertension and hypertension heart disease;

(iii)  An April 1996 STR noting the Veteran's blood pressure was 148/94 and a September 1996 STR noting the Veteran's blood pressure was 152/90 and his repeat blood pressure was 144/90;

(iv)  A June 1999 private treatment record noting the Veteran was "lately diagnosed with hypertension."; and

(v)  A January 2004 VA treatment record noting the Veteran had borderline hypertension

If the March 2017 VA examiner is unavailable, another qualified examiner should be requested to provide the same opinions.  If a new VA examination needs to be conducted in order to obtain the opinions, then one should be scheduled.  All indicated tests and studies should be undertaken.  

A complete rationale should be provided for all opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Then adjudicate the Veteran's service connection claim.  If the benefit sought remains denied, the Veteran and his representative must be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




